--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDED AND RESTATED CONTINUING GUARANTY
 
TO:     WELLS FARGO BANK, NATIONAL ASSOCIATION
 
RECITALS
 
          A.          The undersigned CORPORATE RESOURCE SERVICES, INC., a
Delaware corporation (“Guarantor”), entered into a Continuing Guaranty in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION (together with all its participants,
successors and assigns, “WFBC”), dated as of August 27, 2010 (the “Former
Guaranty”).
 
          B.           It is a condition precedent to the obligation of WFBC to
continue to extend credit or other financial accommodation to certain
subsidiaries of Guarantor that this Amended and Restated Guaranty (this
“Guaranty”) be executed and delivered by Guarantor to WFBC.
 
          C.          Guarantor expects to derive benefits from the extension of
credit or other financial accommodation to certain of its subsidiaries by WFBC,
and Guarantor finds it advantageous, desirable and in its best interests to
execute and deliver this Guaranty to WFBC.
 
          D.         Guarantor and WFBC have agreed to amend and restate the
Former Guaranty pursuant to the terms and conditions set forth herein.
 
          NOW, THEREFORE, in consideration of the credit and other financial
accommodation extended and made to certain of Guarantor’s subsidiaries and for
other good and valuable consideration, Guarantor and Bank hereby agree that the
Former Guaranty is hereby amended and restated to read in its entirety as
follows:
 
          1.           GUARANTY; DEFINITIONS. In consideration of any credit or
other financial accommodation heretofore, now or hereafter extended or made to
any of the direct or indirect subsidiaries of Guarantor, whether now existing or
hereafter formed (including without limitation Insurance Overload Services,
Inc., Corporate Resource Development Inc., Diamond Staffing Services, Inc. and
TS Staffing Services, Inc.), or any of their successors or assigns (each, an
“Obligor” and together, “Obligors”) by WFBC, and for other valuable
consideration, Guarantor, jointly and severally, unconditionally guarantees and
promises to pay to WFBC, or order, on demand in lawful money of the United
States of America and in immediately available funds, any and all Obligations.
Capitalized terms used in this Guaranty which are defined in the Recitals hereto
shall have the same meanings as defined therein, unless otherwise defined
herein. As used herein, (a) “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision of a governmental entity and (b) “LIBOR” shall have the
meaning set forth in paragraph 10 below. The term “Obligations” is used in its
most comprehensive sense and means any and all debts, obligations and
liabilities of each Obligor to WFBC, whether incurred in the past, present or
future, whether voluntary or involuntary, and however arising, and whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such Obligor may be liable individually or jointly
or jointly and severally with others, or whether recovery upon such Obligations
may subsequently become unenforceable. This Guaranty is a guaranty of payment
and not collection.

 
 

--------------------------------------------------------------------------------

 
 
          2.          SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Obligations,
including those arising under successive transactions which shall either
continue the Obligations, increase or decrease them, or from time to time create
new Obligations after all or any prior Obligations have been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any Obligor or Guarantor or any other event or proceeding affecting any Obligor
or Guarantor. This Guaranty shall not apply to any new Obligations created after
actual receipt by WFBC of written notice of Guarantor’s revocation as to such
new Obligations; provided, however, that any financial accommodations made by
WFBC to any Obligor after revocation under commitments existing prior to receipt
by WFBC of such revocation, and extensions, renewals or modifications, of any
kind, of Obligations incurred by any Obligor or committed by WFBC prior to
receipt by WFBC of such notice of revocation, shall not be considered new
Obligations. Any such notice must be sent to WFBC by registered U.S. mail,
postage prepaid, addressed to its offices at (a) Wells Fargo Bank, National
Association, 110 East Broward Blvd. #1100, Ft. Lauderdale, Florida 33301, MAC:
Z6186-110, Attention: Beverly R. Ferrara and (b) Wells Fargo Bank, National
Association, 14800 Quorum Drive, Suite 320, Third Floor, Dallas, Texas 75254,
MAC: T6312-030, Attention: Jason Cole, or at such other addresses as WFBC shall
from time to time designate. Any payment made by Guarantor under this Guaranty
shall be effective to reduce or discharge Guarantor’s maximum obligation
hereunder only if accompanied by a written notice to that effect, received by
WFBC, advising WFBC that such payment is made under this Guaranty for such
purpose. The obligations of Guarantor under this Guaranty shall be in addition
to any obligations of Guarantor under any other guaranties of any liabilities or
obligations of any Obligor or other Persons that may be given to WFBC at any
time, unless the other guaranties are expressly modified or revoked in writing;
and this Guaranty shall not, unless expressly provided for in this Guaranty,
affect or invalidate any such other guaranties.
 
          3.          OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF
STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations of Guarantor
under this Guaranty are joint and several and independent of the obligations of
Obligors, and a separate action or actions may be brought and prosecuted against
Guarantor, whether the action is brought against any Obligor or other Persons,
or whether any Obligor or other Persons are joined in any such action or
actions. Guarantor acknowledges that this Guaranty is absolute and
unconditional, that there are no conditions precedent to the effectiveness of
this Guaranty, and that this Guaranty is in full force and effect and binding on
Guarantor as of the date written below, regardless of whether WFBC obtains
collateral or any guaranties from others or takes any other action contemplated
by Guarantor. Guarantor waives the benefit of any statute of limitations
affecting the enforcement of Guarantor’s liability under this Guaranty, and
Guarantor agrees that any payment of any Obligations or other act which shall
toll any applicable statute of limitations shall similarly toll the statute of
limitations applicable to Guarantor’s liability under this Guaranty. The
liability of Guarantor hereunder shall be reinstated and revived and the rights
of WFBC shall continue if and to the extent for any reason any amount at any
time paid on account of any Obligations guaranteed hereby is rescinded or must
otherwise be restored by WFBC, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any amount so paid must be rescinded
or restored shall be made by WFBC in its sole discretion; provided, however,
that if WFBC chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold WFBC harmless from and against all costs
and expenses, including reasonable attorneys’ fees of outside counsel, expended
or incurred by WFBC in connection therewith, including without limitation, in
any litigation with respect thereto.

 
2

--------------------------------------------------------------------------------

 
 
          4.          AUTHORIZATIONS TO WFBC. Guarantor authorizes WFBC either
before or after revocation hereof, without notice to or demand on Guarantor, and
without affecting Guarantor’s liability hereunder, from time to time to: (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security for the payment of this Guaranty or the Obligations or
any portion thereof, and exchange, enforce, waive, subordinate or release any
such security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as WFBC
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Obligations, or any portion
thereof, or any other party thereto; and (e) apply payments received by WFBC
from any Obligor to any portion of the Obligations, in such order as WFBC shall
determine in its sole discretion, whether or not such Obligations are covered by
this Guaranty, and Guarantor hereby waives any provision of law regarding
application of payments which specifies otherwise. WFBC may without notice
assign this Guaranty in whole or in part. Upon WFBC’s request, Guarantor agrees
to provide to WFBC copies of Guarantor’s financial statements.
 
          5.          REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor
represents, warrants and covenants to WFBC that: (a) this Guaranty is executed
at each Obligor’s request; (b) Guarantor shall not, without WFBC’s prior written
consent, sell, lease, assign, encumber, hypothecate, transfer or otherwise
dispose of all or a substantial or material part of Guarantor’s assets other
than in the ordinary course of Guarantor’s business; (c) WFBC has made no
representation to Guarantor as to the creditworthiness of any Obligor; and (d)
Guarantor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor’s
financial condition. Guarantor agrees to keep adequately informed of any facts,
events or circumstances which might in any way affect Guarantor’s liability
under this Guaranty, and Guarantor further agrees that WFBC shall have no
obligation to disclose to Guarantor any information or material about any
Obligor which is acquired by WFBC in any manner.
 
          6.          GUARANTOR’S WAIVERS.
 
          (a)          Guarantor waives any right to require WFBC to: (i)
proceed against any Obligor or any other Person; (ii) marshal assets or proceed
against or exhaust any security granted by any Obligor or any other Person;
(iii) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security granted by any Obligor or any
other Person; (iv) take any other action or pursue any other remedy in WFBC’s
power; or (v) make any presentment or demand for performance, or give any notice
of nonperformance, protest, notice of protest or notice of dishonor hereunder or
in connection with any obligations or evidences of indebtedness held by WFBC as
security for or which constitute in whole or in part the Obligations guaranteed
hereunder, or in connection with the creation of new or additional Obligations.
 
          (b)          Guarantor waives any defense to its obligations hereunder
based upon or arising by reason of: (i) any disability or other defense of any
Obligor or any other Person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Obligations or the indebtedness
of any other Person; (iii) any lack of authority of any officer, director,
partner, agent or any other Person acting or purporting to act on behalf of any
Obligor, if it is a corporation, partnership or other type of entity, or any
defect in the formation of any Obligor; (iv) the application by any Obligor of
the proceeds of any Obligations for purposes other than the purposes represented
by such Obligor to, or intended or understood by, WFBC or Guarantor; (v) any act
or omission by WFBC which directly or indirectly results in or aids the
discharge of any Obligor or any portion of the Obligations by operation of law
or otherwise, or which in any way impairs or suspends any rights or remedies of
WFBC against any Obligor; (vi) any impairment of the value of any interest in
any security for the Obligations or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Obligations, in any form whatsoever, including any modification made after
revocation hereof to any Obligations incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Obligations
or any portion thereof; or (viii) any requirement that WFBC give any notice of
acceptance of this Guaranty. Until all Obligations have been paid in full,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which WFBC now has or may hereafter have against any Obligor
or any other Person, and waives any benefit of, or any right to participate in,
any security now or hereafter held by WFBC. Guarantor further waives all rights
and defenses Guarantor may have arising out of (A) any election of remedies by
WFBC, even though that election of remedies, such as a non-judicial foreclosure
with respect to any security for any portion of the Obligations, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against any
Obligor for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of any Obligor in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging the
Obligations, whether by operation of law or otherwise, including any rights
Guarantor may have to a fair market value hearing to determine the size of a
deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Obligations.

 
3

--------------------------------------------------------------------------------

 
 
          7.          WFBC’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN
WFBC’S POSSESSION. In addition to all liens upon and rights of setoff against
the monies, securities or other property of Guarantor given to WFBC by law, WFBC
shall have a lien upon and a right of setoff against all monies, securities and
other property of Guarantor now or hereafter in the possession of or on deposit
with WFBC, whether held in a general or special account or deposit or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Guarantor. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of WFBC,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by WFBC in writing.
 
          8.          SUBORDINATION. Any and all indebtedness of each Obligor
now or hereafter held by Guarantor is hereby subordinated to the Obligations.
Such indebtedness of each Obligor to Guarantor is assigned to WFBC as security
for this Guaranty and the Obligations and, if WFBC requests, shall be collected
and received by Guarantor as trustee for WFBC and paid over to WFBC on account
of the Obligations but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Guaranty. Any notes or other
instruments now or hereafter evidencing such indebtedness of an Obligor to
Guarantor shall be marked with a legend that indicates that the notes or other
instruments are subject to this Guaranty and, if WFBC so requests, such notes
and instruments shall be delivered to WFBC. WFBC is hereby authorized in the
name of Guarantor from time to time to file financing statements and
continuation statements and execute such other documents and take such other
action as WFBC deems necessary or appropriate to perfect, preserve and enforce
its rights hereunder.

 
4

--------------------------------------------------------------------------------

 
 
          9.          REMEDIES; NO WAIVER. All rights, powers and remedies of
WFBC hereunder are cumulative. No delay, failure or discontinuance of WFBC in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver, permit, consent or approval of any kind by WFBC of any breach of
this Guaranty, or any such waiver of any provisions or conditions hereof, must
be in writing and shall be effective only to the extent set forth in writing.
 
          10.        COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to
WFBC immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees of outside counsel,
expended or incurred by WFBC in connection with the enforcement of any of WFBC’s
rights, powers or remedies or the collection of any amounts which become due to
WFBC under this Guaranty, and the prosecution or defense of any action in any
way related to this Guaranty, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by WFBC
or any other Person) relating to Guarantor or any other Person. All of the
foregoing shall be paid by Guarantor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
LIBOR, which interest rate shall change whenever LIBOR changes. As used herein,
“LIBOR” means, as of a selected date, the greater of (a) forty-five one
hundredths of one percent (0.45%) and (b) the rate per annum (rounded upward, if
necessary, to the nearest whole 1/16th of one percent (1.0%) determined pursuant
to the following formula:
 
LIBOR =     
Base LIBOR
   
100% - LIBOR Reserve Percentage
 

 

 
i.
“Base LIBOR” means the rate per annum for United States Dollar deposits quoted
by WFBC for the purpose of calculating the effective floating interest rate for
loans that reference Daily Three Month LIBOR as the Inter-Bank Market Offered
Rate in effect from time to time for 3 month delivery of funds in amounts
approximately equal to the principal amount of such loans.
       
ii.
“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a 3 month period. When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate shall become effective each Business Day that WFBC determines that Daily
Three Month LIBOR has changed.
       
iii.
“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by WFBC for expected changes in such reserve percentage
during the then current Term.

 
          Guarantor understands and agrees that WFBC may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as WFBC in its discretion deems appropriate, including
the rate offered for U.S. Dollar deposits on the London Inter-Bank Market.
WFBC’s determination of LIBOR shall be conclusive, absent manifest error.

 
5

--------------------------------------------------------------------------------

 
 
          11.        USE OF FUNDS. Except with respect to transfers in the
ordinary course of Guarantor’s business undertaken by Guarantor in good faith
and upon fair and reasonable terms no less favorable to Guarantor or such
transferee than Guarantor or such transferee would obtain in a comparable
arms-length transaction, Guarantor agrees that it shall not, without WFBC’s
prior written consent (which consent may be withheld in WFBC’s sole discretion),
make any loan, advance or other transfer of any assets to any Person if any
stockholder of Guarantor holding over fifty percent (50%) of Guarantor’s issued
and outstanding shares also owns equity interests in such Person.
 
          12.        NOTICE OF DEFAULT. Guarantor shall deliver to WFBC
promptly, but in any case within five (5) business days of obtaining knowledge
thereof, written notice of any default under or breach of any agreement between
any of the direct or indirect subsidiaries of Guarantor, whether now existing or
hereafter formed, or any of their successors or assigns (as used in this
paragraph, each a “Guarantor Affiliate”) , and Amerisource Funding, Inc., a
Texas corporation, or any of its affiliates or by any Guarantor Affiliate in
favor of Amerisource Funding, Inc., a Texas corporation, or any of its
affiliates.
 
          13.        DISSOLUTION OF SUBSIDIARY. On or before December 31, 2011,
Guarantor shall deliver to WFBC evidence, in form and substance acceptable to
WFBC in its sole discretion, that TS Staffing Services, Inc., a Texas
corporation, has merged with and into TS Staffing Services, Inc., a Delaware
corporation, with TS Staffing Services, Inc., a Delaware corporation, as the
surviving entity.
 
          14.        SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without WFBC’s prior written consent. Guarantor acknowledges that WFBC has the
right to sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, the Obligations and any obligations with respect
thereto, including this Guaranty. In connection therewith, WFBC may disclose all
documents and information which WFBC now has or hereafter acquires relating to
Guarantor or this Guaranty, whether furnished by an Obligor, Guarantor or
otherwise; provided that, to the extent that such documents and information are
identified as confidential, WFBC shall inform each Person to whom such
disclosures are made of the confidential nature of such documents and
information and each such Person shall agree to treat such documents and
information as confidential in accordance with terms and conditions no less
protective than those applicable to WFBC. Guarantor further agrees that WFBC may
disclose such documents and information to any Obligor.
 
          15.        AMENDMENT. This Guaranty may be amended or modified only in
writing signed by WFBC and Guarantor.
 
          16.         INTERPRETATION. When this Guaranty is executed by more
than one Guarantor, the word “Guarantor” shall mean all or any one or more of
them as the context requires. Unless the context clearly requires otherwise, the
word “or” has the inclusive meaning represented by the phrase “and/or”.

 
6

--------------------------------------------------------------------------------

 
 
          17.        UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS; NO NOVATION. Guarantor warrants and agrees that each of the waivers
set forth herein is made with Guarantor’s full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law. If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.
This Guaranty is in no way intended, nor shall it be construed, to evidence a
novation or satisfaction of any outstanding obligations, liabilities or
indebtedness of Guarantor under the Former Guaranty. By this Guaranty, Guarantor
acknowledges, reaffirms and confirms each of its obligations, liabilities and
indebtedness existing under, pursuant to, or as a result of, the Former Guaranty
and all obligations, liabilities and indebtedness created or existing under,
pursuant to, or as a result of, the Former Guaranty shall continue in existence
within the obligations, liabilities and indebtedness of Guarantor under this
Guaranty.
 
          18.        GOVERNING LAW. This Guaranty shall be governed by and
construed in accordance with the laws of the State of Colorado.
 
          19.        WAIVER OF JURY TRIAL. GUARANTOR IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF, BASED ON OR PERTAINING TO THIS GUARANTY.
 
[The remainder of this page intentionally left blank.]

 
7

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the undersigned Guarantor has executed this
Guaranty as of November 21, 2011.

       
CORPORATE RESOURCE
SERVICES, INC.
     
By:
/s/ Jay H. Schecter
 
Name:   Jay H. Schecter
 
Its:   Chief Executive Officer

 
Acknowledged and Agreed to this 21st day of November, 2011:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION

     
By:
/s/ Jason M. Cole  
Name:   Jason M. Cole
Its:  Authorized Signatory

 
Signature Page to CRS Amended and Restated Guaranty
 
 